      Case 1:19-cv-00792-MV-CG Document 39 Filed 04/07/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ROBERT MESTAS,

            Plaintiff,

v.                                                       No. CV 19-792 MV/CG

CHW GROUP INC., et al.,

            Defendants.

                    ORDER VACATING STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that the Status Conference scheduled for Wednesday, April 7, 2021, at 2:00

p.m. is VACATED.

      IT IS SO ORDERED.


                               ____________________________________
                               THE HONORABLE CARMEN E. GARZA
                               CHIEF UNITED STATES MAGISTRATE JUDGE
